Per Curiam. Appellant filed a petition in the Circuit Court of DeWitt county for a peremptory writ of mandamus to compel the board of supervisors of said county to appoint a regular practicing physician examiner of the blind, and cause the county clerk to register the relator’s name as a person entitled to benefits for the blind, and to compel said board to provide an annual appropriation for the payment to relator of the sum of $150 per year from July 5, 1903, and a like sum annually thereafter as provided by statute. The court sustained a general and special demurrer to such petition and then entered judgment “that the defendants do have and recover of and from the plaintiff their costs and charges in this behalf expended and that execution do issue therefor.” The judgment in question is not a final and appeal-able order, as it does not appear therefrom that the petition was dismissed. Meyer v. City of Decatur, 134 Ill. App. 385; Adams v. Bruner, ante, p. 123. The appeal is accordingly dismissed, at the cost of appellant, with leave to either party to move for final judgment in the Circuit Court. Appeal dismissed.